Title: To James Madison from Charles Stuart Waugh, 30 August 1817
From: Waugh, Charles Stuart
To: Madison, James


Dear Sir.30. August. 1817
Could I take the liberty of asking the loan of Rollins Roman History?; or any other written on the Roman Commonwealth in yr library?
Should the work be in the French language, it will be acceptable.
The esteem and respect, with which you honored my Father, and which was duly appreciated by him; and above all yr love for the advancement of literature, will be I hope a sufficient apology for the liberty taken in this request.
You will oblige me Sir, in looking into the accompanying letter, for the extraordinary circumstance that the work for the present must be sought in private librarys. I have the honor to be Sir, your friend, and respectfull Humble Servant
Charles Stuart Waugh
